Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This action is in response to the application filed on 9/5/2019.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

All claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims have been review in view of the new guidance of January 7, 2019 memo on 101. Claims are rejected under 35 U.S.C. § 101 due to the unanimous decision by the Supreme Court (June, 2014) which held that the patent claims in Alice Corporation Pty. Ltd. V. CLS Bank International, et al. (“Alice Corp”) are not patent-eligible under 35 U.S.C. §101.
All claims in invention are directed to a system, method, or product which are/is one of the statutory categories of invention. (Step 1: YES). 
The Examiner has identified independent claim as the claim that represents the claimed invention for analysis and is similar to independent and dependent claims. The primary independent claim recites the limitations of “to determine optimal weights for allocations to the object in dependence on the obtained data and rules and attributes of the object and cause storage of the object and weights in the data repository.” 

This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: “A computer-implemented object-oriented portfolio optimization system including a data repository for storing objects to be managed by the system, storing, in a data repository, objects to be managed, ”. The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore claims are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application) 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a 
Dependent claims further define the abstract idea that is present in their respective independent claims, and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims are directed to an abstract idea. Thus, all claims are not patent-eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims listed below in this section are rejected under 35 U.S.C. 103(a) as being unpatentable over Lupien (U.S. Patent Pub 2017/0091290) in view of Bonissone (US Pat Pub 2005/0187847) or Markov (U.S. Patent Pub 2009/0307149)  
Re claim 1 & 9: Lupien discloses: 

A computer-implemented object-oriented portfolio optimization method comprising: storing, in a data repository, objects to be managed (see Lupien Figure 1 + 8)

computer program code for providing a user interface for receiving user inputs defining and/or managing said objects, wherein the or each object comprises one or more constituents, each constituent having a link to the data feed from which data on the constituent can be accessed, each object further defining one or more rules and one or more attributes associated with the object, the rules and attributes specifying how an investment into the one or more constituents is to be applied (see Lupien Figure 1 + 2 + 8 note applicants “constituents” = Lupiens “satisfaction density”)
computer program code configured to optimize each object according to a schedule associated with the object including, for each iteration of optimization (see Lupien Figure 1 + 2 + 8 note applicants “constituents” = Lupiens “satisfaction density” )
computer program code configured to obtain data via the data feed corresponding to the constituents; and,  computer program code configured to determine optimal weights for allocations to the object in dependence on the obtained data and rules and attributes of the object and cause storage of the object and weights in the data repository. (see Lupien Figure 2 Column 3 lines 12-20 +column 3 lines 40-50 “optimality of the matching process”)

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lupien by adapting features of Bonissone or Markov.
It is clear that one would be motivated to combine prior art elements according to know methods to yield predictable results. Specifically both Lupien and Bonissone or Markov both relate to same subject area of portfolio optimization specifically: 
A computer-implemented object-oriented portfolio optimization system including a data repository for storing objects to be managed by the system, each object representing a portfolio or part of a portfolio, the system further including a data feed, a processor and a memory encoding computer program code which is executed by the processor to provide the investment portfolio optimization system, the computer program code including (see Bonissone Figure 2 + 9 + 27),
A computer-implemented object-oriented portfolio optimization method comprising: storing, in a data repository, objects to be managed (see Bonissone Figure 2 + 9 + 27),

computer program code for providing a user interface for receiving user inputs defining and/or managing said objects, wherein the or each object comprises one or more constituents, each constituent having a link to the data feed from which data on the constituent can be accessed, each object further defining one or more rules and one or more attributes associated with the object, the rules and attributes specifying how an investment into the one or more constituents is to be applied (see Bonissone Figure 2 + 9 + 27 + Markov Figure 1)

computer program code configured to obtain data via the data feed corresponding to the constituents; and,  computer program code configured to determine optimal weights for allocations to the object in dependence on the obtained data and rules and attributes of the object and cause storage of the object and weights in the data repository. (see Bonissone Figure 2 + 9 + 27 + Markov Figure 1)
Re claim 2 & 10: see claim 1 + 
wherein each object is formed from a default object form.  (see Bonissone paragraph 279)
Re claim 3 & 11: see claim 1 + 
wherein each object is stored in the repository as a separate object. (see Lupien Figure 1 + 2 + 8)
Re claim 4 & 12: see claim 1 + 
wherein each object has an associated unique identifier and is referenced in said repository and in a portfolio by said unique identifier. (see Lupien column 5 line 25-35 +  2  note applicants “constituents” = Lupiens “satisfaction density”)
Re claim 5 & 13: see claim 1 + 
wherein the system is triggerable to determine optimal attributes and/or rules for an object. (see Lupien column 5 line 25-35 +  2  note applicants “constituents” = Lupiens “satisfaction density” + column 3 lines 40 – 50)
Re claim 6 & 14: see claim 1 + 

Re claim 7 & 15: see claim 1 + 
further comprising computer program code to obtain data on the or each constituent via the data feed in dependence on the constituent’s respective link and to evaluate the portfolio in dependence on the obtained data and on the rules and attributes associated with the object. (see Lupien Figure 1 + 2 + 8 note applicants “constituents” = Lupiens “satisfaction density” )
Re claim 8 & 15: see claim 1 + 
wherein a constituent comprises a previously defined one of said objects stored in the data repository.  (see Lupien Figure 1 + 2 + 8)
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Apple whose telephone number is (571)272-5588.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIRSTEN S APPLE/Primary Examiner, Art Unit 3698